                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 ROGER N.M. ONDOUA,

                       Plaintiff,                    CV 18-05-GF-BMM-JTJ

         vs.
                                                             ORDER
 MONTANA STATE UNIVERSITY,
 et al.,

                       Defendants.

         The Court conducted a hearing on Defendants' motion to exclude the expert

testimony ofDwaine Iverson on February 13, 2019. For the reasons stated in open

court,

         IT IS ORDERED:

         1.    Defendants' Motion in Limine to Exclude Expert Testimony (Doc. 31)

is DENIED.

         2.    Plaintiff shall serve Defendants with a copy of Mr. Iverson's expert

report on or before February 27, 2019. The expert report must comply with Fed. R.

Civ. P. 26(a)(2)(B).

         3.    If Defendants elect to retain a rebuttal expert, Defendants shall
identify the rebuttal expert and serve Plaintiff with a copy of the rebuttal expert's

report on or before March 27, 2019.

      DATED this 26th day of February, 2019.




                                            United States Magistrate Judge




                                          -2-
